          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


United States of America,

v.                                    Case No. 1:18-cr-00375

Sidney Edike,                         Michael L. Brown
                                      United States District Judge
                       Defendant.

________________________________/

                                ORDER

     A grand jury indicted Defendant Sidney Edike with thirty counts of

wire fraud, access device fraud, and aggravated identity theft based on

an alleged fraudulent tax return and refund scheme. Defendant Edike

filed three pretrial motions: (1) a motion to suppress statements he made

during the execution of a search warrant at his residence (Dkt. 20), (2) a

motion to suppress evidence obtained during that search (Dkt. 19), and

(3) a perfected motion to suppress evidence and a request for a Franks v.

Delaware hearing (Dkt. 35). The Magistrate Judge issued a Report and

Recommendation (“R&R”), recommending denying all three motions.

(Dkt. 42.) Defendant filed an appeal-preserving objection to the R&R.
(Dkt. 44.) The Court agrees with the Magistrate Judge and denies all

three of Defendant Edike’s motions to suppress.

I.   Background

     In September 2018, a grand jury returned a thirty-count indictment

against Defendant Edike. (Dkt. 1.) The indictment charged him with

wire fraud, access device fraud, and aggravated identity theft related to

an alleged fraudulent tax refund scheme. According to the indictment,

Defendant Edike was responsible for filing more than 400 false tax

returns, all claiming tax refunds, many of which were deposited into the

same recurring Regions Bank accounts. (Id. at 2.) The bank accounts

were also fraudulently opened, using a name and social security number

of an actual person, but with a mailing address that did not belong to

that person.   (Id. at 3.)   After the refunds were deposited into the

accounts, the indictment alleges that Defendant Edike withdrew the

funds from various ATMs. (Id.)

     Leading up to the indictment, federal agents had secured a search

warrant for Defendant Edike’s residence, which had been one of the

addresses of record on the Regions Bank accounts.        (Dkt. 42 at 4.)

Defendant moved to suppress the evidence collected during this search,



                                    2
along with a statement he gave agents during a roughly three-hour

interview.

      The Magistrate Judge held an evidentiary hearing where she

considered Defendant Edike’s first two motions. (Dkt. 25.) Defendant

Edike later filed a perfected motion to suppress evidence and requested

a Franks v. Delaware hearing to challenge the validity of the search

warrant based on allegations of government misconduct. (Dkt. 35 at 1.)

      The Magistrate Judge considered each of these motions and then

issued an R&R recommending denial of all three. (Dkt. 42 at 20.)

II.   Legal Standard

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s report and recommendation. Williams v.

Wainwright, 681 F.2d 732, 732 (11th Cir. 1982) (per curiam). When a

party files objections to an R&R, the district court must review de novo

any part of the disposition that is the subject of a proper objection. 28

U.S.C. § 636(b); FED. R. CIV. P. 72(b). A court reviews all other portions

of the R&R for clear error. See United States v. Slay, 714 F.2d 1093, 1095

(11th Cir. 1983) (per curiam).




                                    3
      In objecting to an R&R, “parties . . . must specifically identify those

findings objected to. Frivolous, conclusive, or general objections need not

be considered by the district court.” United States v. Schultz, 565 F.3d

1353, 1361 (11th Cir. 2009). Without proper objections, the Court “may

accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

III. Discussion

      Within the statutory deadline to file written objections to the R&R,

Defendant Edike submitted a filing to the Court stylized as “Mr. Edike’s

Objection to Magistrate Judge’s Report and Recommendation.” (Dkt. 44.)

The filing, however, is not a distinct objection but merely a reiteration of

Defendant’s arguments in his briefs and an attempt at preserving the

objection for appeal:

      Defendant therefore respectfully objects to the conclusions of
      the Magistrate Judge in order to preserve this issue for the
      appellate record. Defendant objects to the recommendations
      made by the R&R, maintains the positions taken in his brief,
      and adopts them herein by reference.

(Id. at 2.)

      Such an objection is no objection at all for a district court’s review

of an R&R. See Schultz, 565 F.3d at 1361 (holding that district courts



                                     4
need not consider “[f]rivolous, conclusive, or general objections”). Written

objections must be specific, not general, conclusory, or directed at the

entire R&R. See Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir.

2006) (noting that objections must specifically “identify the portion of the

proposed findings and recommendation to which objection is made and

the specific basis for objection”). Defendant Edike’s objection therefore

does not trigger de novo review. Id. at 783–84 (explaining that only upon

receipt of objections meeting specificity requirements must a district

court judge make de novo determination). Instead, because no proper

objections were filed, the Court reviews the Magistrate Judge’s R&R for

clear error. Id.

     And the Court has found none. Defendant Edike moved to suppress

statements made during an interview with federal agents while they

executed a search warrant at his residence. (Dkt. 20.) He also moved to

suppress the evidence collected during that search.1 (Dkts. 19, 35.)



1 The Magistrate Judge permitted Defendant Edike to file a perfected
motion to suppress evidence so he could specifically raise and articulate
an argument for a Franks v. Delaware hearing. (Dkt. 31 at 66:17–25.) In
the R&R, however, the Magistrate Judge recommends denying this
request for a hearing because Defendant failed to make the necessary
preliminary showing of either intentional or recklessly false statements


                                     5
     The Magistrate Judge recommends denying the motion to suppress

evidence because “[t]he totality of the circumstances in this case allow a

conclusion that there was a fair probability of finding contraband or

evidence at the [Defendant’s residence], and that the warrant was

supported by probable cause.” (Dkt. 42 at 11.) The Court finds no clear

error in this determination and agrees with the Magistrate Judge that

“[t]he heart of the probable cause is the similarity between the

[Defendant’s] driver’s license photo and the ATM photos [of the suspect]

— not the Google maps images.” (Id. at 7.) Based on the totality of the

circumstances, probable cause supported the search warrant and

Defendant Edike’s motion to suppress is due to be denied.

     The Magistrate Judge also recommends denying Defendant Edike’s

motion to suppress a statement he made to IRS agents because he did

not give the statements during a custodial interrogation and therefore a

waiver of Miranda rights was not required. (Id. at 18.) The Magistrate

Judge did not err in making this conclusion.




or omissions on the part of the government. (Dkt. 42 at 7–9.) The Court
finds no error in that determination.

                                    6
      During the questioning, Defendant Edike was in his own home, the

interview lasted a reasonable amount of time, the agents did not

physically restrain or handcuff him at any point, they made no promises

or threats, they brandished no weapons during the interview, and no one

was arrested at the end of the interview. See United States v. Street, 472

F.3d 1298, 1309 (11th Cir. 2006) (outlining factors a court should consider

in determining whether suspect was “in custody”). The Court thus sees

no error in the Magistrate Judge’s conclusion that Defendant Edike did

not make his statement during a custodial interrogation and that

therefore his motion to suppress the statement is due to be denied.

IV.   Conclusion

      To the extent that it can be considered an objection, the Court

OVERRULES Defendant Edike’s Objection (Dkt. 44) and ADOPTS the

Magistrate Judge’s Report and Recommendation (Dkt. 42). The Court

DENIES Defendant Edike’s First Motion to Suppress Evidence (Dkt. 19),

First Motion to Suppress Statements (Dkt. 20), and Motion to Suppress

Evidence and Request for a Franks v. Delaware Hearing (Dkt. 35).




                                    7
SO ORDERED this 16th day of September, 2019.




                          8
